Title: From George Washington to the Board of War, 9 July 1776
From: Washington, George
To: Board of War



Gentn
New York July the 9. 1776

In answer to your request communicated by Mr Peters’s Letter of the 6th Instant I am to inform you that no provision has yet been made in the Continentl Army in the Instances of your Inquiry though I have been frequently applied to. In respect to the Serjeant Majors & Quarter Master Serjeants they have been exempted from Common duties, which has been complained of by the rest. As to Drum & Fife Majors in the British Army their pay is generally made up out of Stoppages from that of the Drummers & Fifers, but It cannot be well done in ours; all Stoppages being attended with difficulty & giving uneasiness. I would therefore propose that an additional allowance of a Dollar ⅌ Month should be made to their several pays as now established as a sufficient compensation and satisfaction for any extraordinary trouble attending their Offices. I have the Honor &c.

G.W.

